Citation Nr: 0946240	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of L5-S1 (low back disability), currently rated 10 
percent disabling.

2.  Entitlement to a separate disability rating for right S1 
nerve radiculopathy

3.  Entitlement to an increased rating for the residuals of a 
medial meniscectomy with degenerative disc disease of the 
left knee, (left knee disability), rated 10 percent disabling 
from July 16, 2002, to February 6, 2008.

4.  Entitlement to an increased rating for a left knee 
disability, rated 20 percent disabling from February 7, 2008, 
to April 28, 2008.

5.  Entitlement to an increased rating for a left knee 
disability, rated 30 percent disabling from July 1, 2009.

(The Veteran had a maximum 100 percent rating during the 
intervening period from April 29, 2008, to June 30, 2009.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2007, the Veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the hearing is 
of record.  The Board remanded the claim in August 2007 for 
further development and consideration.  An August 2009 rating 
decision granted an increased, 20 percent, rating, for his 
left knee disability effective February 7, 2008, a temporary 
total rating based on total left knee replacement surgery 
from April 29, 2008, to June 30, 2009, and a 30 percent 
rating, thereafter.  The Veteran continues to appeal for 
higher ratings for this disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

The issue of entitlement to an increased rating for a left 
knee disability, rated 30 percent disabling from July 1, 
2009, is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's low back disability did not demonstrate moderate 
symptoms of intervertebral disc syndrome (IVDS) with 
recurring attacks, incapacitating episodes of disc disease, 
moderate limitation of motion, forward flexion of the lumbar 
spine less than 60 degrees, or combined lumbar spine range of 
motion less than 120 degrees. 

2.  The Veteran's has a right S1 nerve radiculopathy due to 
his service-connected low back disability; which is 
manifested by complaints of right lower extremity paresthesia 
and radiculopathy with objective findings of impaired deep 
tendon reflexes; and normal lower extremity muscle strength.

3.  From July 16, 2002, to February 6, 2008, the 
preponderance of the evidence shows that the Veteran's left 
knee disability is manifested by motion, at a minimum, from 0 
to 80 degrees flexion, and normal extension; there is no 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, or impairment of the tibia and fibula.

4.  From February 7, 2008, to April 28, 2008, the 
preponderance of the evidence shows that the Veteran's left 
knee disability is manifested by moderate degenerative joint 
disease; there is no ankylosis, subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion, symptomatic removal 
of semilunar cartilage, genu recurvatum, or impairment of the 
tibia and fibula; and flexion not limited to 15 degrees, and 
extension not limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 (as in effect prior to September 26, 
2003), and 5237 (since September 26, 2003).

2.  The criteria for a separate rating of 10 percent for 
right S1 nerve radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee disability from July 16, 2002, to February 6, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

4.  The criteria for a rating in excess of 20 percent for 
left knee disability from February 7, 2008, to April 28, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in March 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2009 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Staged ratings are for consideration in increased-rating 
claims in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A.  Low Back Disability 

During the course of this appeal, the criteria for evaluating 
back disabilities changed twice.  The first change occurred 
in September 2002, and the second in September 2003.  In this 
decision, the criteria in effect prior to September 2002; the 
criteria in effect between September 2002 and September 2003; 
and the criteria effective from September 2003, have all been 
considered.  The Veteran is entitled to the application of 
the version of the regulation that is most favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.

The Veteran's disability was initially rated at 10 percent 
based on the criteria in effect under Diagnostic Code 5293, 
intervertebral disc syndrome (IVDS).  Under the regulations 
in effect prior to September 2002, a 10 percent evaluation 
was assigned for mild symptoms, a 20 percent rating was 
assigned for moderate impairment, with recurrent attacks, 
while 40 percent rating was assigned for severe IVDS, with 
recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

The ratings for intervertebral disc syndrome have also 
changed during the course of this appeal.

Under the regulations in effect prior to September 2002, a 10 
percent evaluation was assigned for mild symptoms, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, depending on the number of incapacitating episodes 
a person has in the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  A 10 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
one week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

There is no medical evidence to suggest that the low back 
disability warrants a rating in excess of 10 percent under 
either the old or the revised rating criteria.

With regard to the revised criteria, the Veteran's 
examination and treatment records are devoid of any 
prescription of bed rest to treat his back condition.

However, the revised regulations also mandate that 
consideration be given to any associated objective neurologic 
abnormalities (in addition to orthopedic manifestations), 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

A 10 percent rating is assigned for mild incomplete paralysis 
of the sciatic nerve.  A 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The medical evidence supports the criteria for a separate 10 
percent rating for right S1 nerve radiculopathy, but no 
higher under Diagnostic Code 8520.  On July 2009 VA 
examination, neurological examination of the right lower 
extremity noted normal strength, sensation to light touch and 
pinprick; however, ankle deep tendon reflex was 1+ due to 
radiculopathy.  Mild right S1 radiculopathy was diagnosed.  
Therefore, a rating for moderate incomplete paralysis does 
not apply.

The Veteran's service-connected disability can also be rated 
under orthopedic manifestations.  

Under "old" Diagnostic Code 5295, lumbosacral strain, a 10 
percent rating is assigned for characteristic pain on motion; 
a 20 percent rating is assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of spine 
motion, unilateral, in standing position; while a 40 percent 
rating was assigned for a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or for some of the above with abnormal mobility on 
forced motion.

As lumbosacral strain with muscle spasm on extreme forward 
bending, loss of spine motion, unilateral, in standing 
position has not been shown an increased rating is not 
warranted under this Diagnostic Code.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Slight limitation of the motion 
of the lumbar spine was assigned a 10 percent disability 
rating under "old" Diagnostic Code 5292.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.

A VA spine examination was conducted in November 2003.  The 
range of motion of the lumbar spine was 60 degrees flexion, 
and 30 degrees extension, lateral bending bilaterally, and 
bilaterally.  VA examinations were conducted in January 2007 
and July 2009.  The range of motion of the lumbar spine was 
limited to 80 degrees flexion due to pain, 20 degrees 
extension, and 30 degrees lateral bending bilaterally and  
rotation bilaterally.  

This represents slight limitation of motion under Diagnostic 
Code 5292; and forward flexion of the lumbar spine greater 
than 60 degrees and combined lumbar spine range of motion 
greater than 120 degrees under Diagnostic Code 5237.

In addition, a higher disability evaluation is not warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The examination reports 
noted no such additional functional loss.  
B.  Left Knee Disability 

The knee can be rated under Diagnostic Codes 5256-63.  38 
C.F.R. § 4.71a.  

Under Diagnostic Code 5260 when the leg has flexion limited 
to 45 degrees, a 10 percent rating is warranted, and flexion 
limited to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.  Under Diagnostic Code 5261 when the leg has 
extension limited to 10 degrees, a 10 percent rating is 
warranted, and extension limited to 15 degrees warrants a 20 
percent rating.  Id.  Normal flexion and extension of a knee 
is from zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA examination in November 2003 noted range of motion of the 
left knee was 0 to 90 degrees flexion.  VA examination in 
January 2007 noted range of motion of the left knee was 0 to 
80 degrees flexion, and normal extension.  

From July 16, 2002, to February 6, 2008, the VA examinations 
of record indicate that the Veteran's left leg does not have 
flexion limited to 30 degrees or extension limited to 15 
degrees, and hence his left knee disability does not warrant 
a higher rating under Diagnostic Code 5260 or 5261.

A February 7, 2008, VA X-ray study noted moderate 
degenerative joint disease of the left knee.  

From February 7, 2008, to April 28, 2008, the VA examination 
of record is devoid of an indication that the Veteran's right 
leg does not have flexion limited to 15 degrees or extension 
limited to 20 degrees, and hence his left knee disability 
does not warrant a higher rating under Diagnostic Code 5260 
or 5261.

The Veteran is entitled to the current 10 and 20 percent 
ratings, but no higher, as the Veteran's symptomatology does 
not approximate the requirements for a higher rating during 
any part of the appeal period, even considering functional 
loss of use under 4.40, 4.59, DeLuca, supra.  VA examination 
in November 2003 noted that the Veteran's left knee manifests 
no additional objective findings to support the Veteran's 
complaints of extreme pain and limitation of function.

The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) 
and limitation of extension (Diagnostic Code 5261) of the 
same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 
(2004).  When considering the Veteran's overall disability 
picture, the objective medical evidence does not indicate 
that a separate rating for flexion is warranted as left knee 
flexion is noted to be normal.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the Veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

The Veteran has never been diagnosed with ankylosis of the 
right knee, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  Therefore, Diagnostic Codes 5256, 
5258, and 5262 are not for application.  Nor has there been 
any diagnosis of removal of semilunar cartilage or genu 
recurvatum and Diagnostic Codes 5259 and 5263 are not for 
application.

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability may be rated at 10 percent, 20 percent, or 30 
percent, depending on severity.  There is no competent 
medical evidence of record during any period indicating that 
the Veteran's right knee has subluxation or lateral 
instability.  In fact VA examinations of record note no such 
conditions.  

C.  Extraschedular Rating

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has one episode of 
hospitalization due to his service-connected disability left 
knee disability during the appeal period at issue, and marked 
interference of employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required. 





D.  Conclusion

As the 10 percent ratings represented the greatest degree of 
impairment shown during the appeal period, there is no basis 
for staged ratings for the Veteran's right S1 nerve 
radiculopathy.  At no time during the pendency of the other 
claims, have the disabilities been more or less disabling 
than as currently rated.  The preponderance of the evidence 
is against the other claims; there is no doubt to be 
resolved; and increased ratings are not warranted. 


ORDER

Entitlement to an increased rating for low back disability is 
denied.  

Entitlement to a separate 10 percent rating for right S1 
nerve radiculopathy is granted.  

Entitlement to a rating greater than 10 percent for the 
service-connected left knee disability from July 16, 2002, to 
February 6, 2008, is denied.

Entitlement to a rating greater than 20 percent for the 
service-connected left knee disability from February 7, 2008, 
to April 28, 2008, is denied.


REMAND

Effective from the date of the surgery, the RO has evaluated 
the left knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  Under that code, after prosthetic replacement of 
a knee joint, a 100 percent rating is assigned for one year 
following implantation of the prosthesis.  Thereafter, a 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the knee is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.

The only VA examination after the Veteran's left total knee 
replacement surgery, in July 2009, does not provide a clear 
answer to resolve this claim under the Diagnostic Code for 
knee replacement surgery, Diagnostic Code 5055.  In addition, 
the examination report noted that the Veteran had a 6-inch 
surgical scar of the left knee which was nontender but was 
numb.  The manifestations of the scar, and possible 
entitlement to a separate rating, should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate examination of his left knee.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  After examination 
and review of the claims file, the 
examiner is asked to respond to the 
following:

a) Clearly report limitation of motion in 
degrees.  The examiner should also report 
(in degrees) the point at which pain, 
supported by objective findings, 
functionally limits each range of motion.

b) The examiner is asked to identify the 
Veteran's functional range of motion for 
the left knee, accounting for any 
functional loss due to pain, weakness, 
fatigue, and/or incoordination, including 
during flare-ups.

c)  The examiner is asked to offer an 
opinion as to whether the Veteran's left 
knee disability manifests in symptoms 
which may be medically characterized as 
"severe" rather than an "intermediate" 
degree of painful motion or weakness.

d) The examiner should then indicate, with 
respect to each left knee surgery scar, 
whether the scar is deep (i.e., associated 
with underlying soft tissue damage) or 
superficial (i.e., not associated with 
underlying soft tissue damage); whether 
the scar causes limited motion (and, if 
so, the extent to which it does); whether 
the scar is unstable (i.e., whether there 
is frequent loss of covering of skin over 
the scar); whether the scar is painful on 
examination; and whether the scar is 
otherwise causative of limitation of 
function.

2.  Then readjudicate the claim for an 
increased rating for service connection 
left knee disability from July 1, 2009 
including the possible entitlement to a 
separate rating for the left knee surgery 
scar.  If the claim continues to be 
denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


